DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 02/22/2022.  Claims 1–13 are pending.  Claims 1–6 & 13 were previously withdrawn as the result of a restriction requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7–12 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,595,540 to Knight in view of US 2009/0215380 to Lin.
With regard to claim 7, Knight discloses a temperature adjustment unit for controlling a temperature inside of a cooking chamber of a fuel-burning grill (10) (Col. 13, line 62 – Col. 14, line 3), the fuel-burning grill (10) comprising an air inlet through which air can flow into the fuel-burning grill (10) (Col. 13, line 62 – Col. 14, line 3), the temperature adjustment unit comprising: a fan unit (84) comprising a fan (84) that is configured to cause air to flow from outside of the fuel-burning grill, through the fan (84), and into the fuel-burning grill (10) through the air inlet (Col. 13, line 62 – Col. 14, line 3), the fan (84) being configured to supply air flow to fuel in the 
Knight fails to disclose a selectively closable hatch comprising: a door hingeably connected to the plate, wherein the hingeably-connected door is biased to a closed configuration that substantially blocks the passage; wherein upon exposure to the door by a stream of air from the fan in the fan unit, the door is configured to hinge upward to allow air to move from the fan, through the passage.  Lin teaches a selectively closable hatch (106, 107) comprising: a plate and a door (106, 107) hingeably connected to the plate (Fig. 3A), wherein the plate comprises a passage through which air from the fan can flow (Fig. 3A), and the hingeably-connected door (106, 107) is biased to a closed configuration that substantially blocks the passage (Figs. 3A & 3B; ¶¶ 0028–0029); wherein upon exposure to the door (106, 107) by a stream of air from the fan in the fan unit (10), the door (106, 107) is configured to hinge upward to allow air to move from the fan through the passage (Figs. 3A & 3B; ¶¶ 0028–0029).  It would have been obvious to one of ordinary skill in the art to combine the barbeque of Knight with the fan check valve of Lin because such a combination would have had the added benefit of allowing the air to only flow one way through the passage and limit the amount of air entering the combustion chamber when the fan is not operating.
With regard to claim 8, Knight as previously combined with Lin fails to disclose a seal disposed around the perimeter of the door.  However, seals around the perimeter of doors were old and well-known at the time of invention (and subsequent filing) to those of ordinary skill in the art (for example, weather stripping around car doors or doorways in buildings).  As such, it would have been obvious to one of ordinary skill in the art to combine the door of Lin with seals around the doors because 
With regard to claim 9, Knight as previously combined with Lin further discloses the door (Lin: 106, 107) is configured to hinge upward when the fan is operating (Lin: Figs. 3A & 3B).
Knight fails to disclose a speed that provides an air flow of about 10 ft3/min to about 30 ft3/min. The speed of the fan is a known results-effective variable because the faster the fan speed, the more air admitted through the air inlet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a speed that provides an air flow of about 10 ft3/min to about 30 ft3/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler,
With regard to claim 10, Knight as previously combined with Lin further discloses the selectively-closable hatch further comprises a hinge member disposed on an upper edge of the door and connecting the door (Lin: 106, 107) to the plate, by which the door (Lin: 106, 107) can hinge upward (Lin: Figs. 3A & 3B).
With regard to claim 11, Knight as previously combined with Lin fails to disclose the perimeter of the door is substantially u-shaped.  It would have been an obvious matter of design choice to have a door perimeter that is substantially u-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to claim 12, Knight as previously combined with Lin fails to disclose the plate is removably attached to the temperature adjustment unit (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate removably attached to the temperature adjustment unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Having the plate removably attached to the back side of the temperature adjustment unit would have made it easier to repair the doors by having the doors, as a unit, be removed from the temperature adjustment unit. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 2, 2022